Taylor, C. J.:
The plaintiff in error was indicted for murder in the first degree of one Lilly Gantling, at a special term of the Circuit Court for Plamilton county held in October, 1896. He was tried upon this indictment at the Fall term, 1897, was convicted of murder in the first degree and sentenced to die. This judgment was reversed by this court on writ of error, in April, 1898, and the cause remanded for a new trial. Gantling v. State, 40 Fla. 237, 23 South. Rep. 857. He was again tried at the January term, 1899, of the Circuit Court for Hamilton county upon the same indictment, was again convicted of murder in the first degree, but, on the recommenda*602tion to mercy by the jury, was sentenced to life imprisonment in the State penitentiary, and from this judgment again comes here by writ of error.
At the trial Ike Coleman, a witness for the State, after testifying that he knew the defendant, and that he and the defendant had a conversation in the jail, in reference to the case, a short while before the defendant’s former trial, and that such conversation was perfectly free and voluntary on his part, was asked to state what was said by each of you? The defendant objected to the witness answering the question on the grounds that the answer was immaterial and irrelevant to the case, and because there had been no sufficient proof of the corpus delicti to authorize the introduction in evidence of a statement, admission or confession, or conversation of the defendant. These objections were overruled, the .ruling excepted to, and it constitutes the first assignment of error. The witness then testified, in answer to the question, as follows: “Me and him was talking-, and I was coming out on bond; he said Tke, we are both colored, and it stands we colored people to stand by each other.’ I said I would; he said, ‘if you will I will see that you don’t regret it;’ he says ‘go up in Georgia and write a letter to me, sign your name as my daughter; that letter will do me lots of good in my case;’ he said ‘sign Lilly’s name to the letter.’ He called me several times after I got out; I told him I did not have time; he finally sent me word to come, that he wanted to see me, and I went; he said Tke, have you attended to that business for me;’ I told him yes; he said that he had not got a hearing yet, and I told him that he would get one. This conversation occurred in the day time. I was in the jail at the time for fussing with a preacher.” The defendant after cross-examining- this witness, moved the court to strike out his evidence because it was not relevant or *603material to the issues in the case, and because there was no sufficient proof of the corpus delicti to authorize the admission of testimony of this character. The judge overruled the motion, to which exception was taken, and this ruling constitutes the second assignment of error.
Dick Hill, a witness for the State, after testifying that he knew the defendant, and that the defendant had made a statement to him at the defendant’s restaurant on the day the body was found that was supposed to be that of Lilly Gantling, and that such statement was made offers held by me to him, was asked by the State At-freely and voluntarily, and without any inducements or torney to state what he said to you? The defendant objected to the introduction of this testimony upon the ground that there had been no> sufficient proof of the corpus delicti to authorize the introduction of a confession in evidence against the defendant. The judge overruled the objection and permitted the question to be answered, to which the defendant excepted, and such ruling constitutes the third assignment of error. The witness then testified that the defendant in that conversation had confessed to him that he had killed his daughter because he had bigged her, and because she had told it around to white and black.
The admission in evidence, of the defendant’s confession to another witness for the State, Arch Thompson, was objected to by the defendant upon the same ground as that of the witness Dick Hill, but the objection was overruled, and such ruling was excepted to, and constitutes the fourth assignment of error.
There was ím error in any of these rulings, and the objection made that these. confessions were admitted without sufficient prior proof of the corpus delicti is without foundation. In the case of Holland v State, 39 Fla. *604178, 22 South. Rep. 298, this court has held that the court must decide in the first instance whether the evidence of the corpus delicti is prima facie sufficient to authorize the introduction of a confession by the accused in evidence; that the corpus delicti need not be proven beyond 'a reasonable doubt as a basis for the' introduction of a confession of the accused; that if, 'when the confession is offered, there be already before the jury evidence tending to show that the offence tO' which the confession relates has been committed, the court should admit the confession, if freely and voluntarily made; that the corpus delicti of an offence may be proven as well by circumstances as by positive testimony. The State, prior to the introduction of these confessions, had introduced evidence tending tO' establish the following facts: The defendant had a daughter, Lilly Gantling, who was about grown, and who lived with him helping him in his business of keeping a restaurant. Prior to her disappearance she had become pregnant. She disappeared from her father’s restaurant suddenly about the first of August, 1896, and had not been seen alive or heard of since; that one dark rainy night about the first of August, 1896, between midnight and day, a witness, living near the swamp where the dead body was afterwards found, heard the voice of a girl screaming “O Lord,” and that it sounded as though she started to run; then she heard a man’s voice say to her “don’t go another step further,” and that in about a quarter of an hour later the witness heard the girl’s voice in the swamp, in the direction of where the body was afterwards found, still distressfully exclaiming “O Lord;” that some two months after this, or about the first of October, 1896, a dead body was found in the aforesaid swamp buried in the mud all but one leg. Upon being exhumed it was identified as being- the skeleton of a woman about the *605size of the defendant’s missing daughter. The clothing and hat found with the body were identified as being those worn by Lilly Gantling just before her disappearance, and the remains were further identified as being hers by the protruding teeth. At about the same time with' the finding of the skeleton, and some forty or fifty yards away from it, on the edge of the swamp, there was found a large oil-cloth that appeared to have been dragged some distance and then dropped, and the bushes between the oil-cloth and the dead body appeared to have been broken down. This oil-cloth was identified as being that of thej defendant. Several witnesses, among them the sheriff of the county, testified that they never heard of the defendant making any effort to find his daughter after her disappearance. It was shown further that the coroner, who held the inquest over the remains, on being informed that the defendant had a missing daughter, sent for him to view the remains and clothing found with it to see if he could identify them, and that he was tardy in responding to the message; and that he and his wife, who was the deceased’s step-mother, on going to the place disclaimed any recognition of either the remains or the clothing or hat found with them. This we think was sufficient to establish the corpus delicti, at least prima facie; and, under the rule laid down in Holland v. State, supra, went far enough to> justify the admission of the confessions, when shown to have been freely and voluntarily made. The testimony of Ike Coleman relative to the effort of the defendant, while in jail under this charge to get him to gx> up into Georgia, and from there to write a letter to the defendant over the name of the deceased, was pertinent and admissible, because it tended to show an attempt on the defendant’s part to conceal his crime by false and fraudulent *606means, designed to make it appear that his daughter was still alive.
The fifth and last assignment of error is the over? ruling of the defendant’s motion for new trial, upon the ground that the verdict was contrary to the evidence. There was considerable conflict in the evidence, but the jury, within their exclusive province, have settled those conflicts on the side of the evidence for the State, of which, when given credence, there was sufficient to sustain the conviction had, and this becomes more convincing since two juries have come to the same conclusion upon it.
Finding no errors, the judgment of the court below is affirmed.